Title: To Thomas Jefferson from James Madison, 16 November 1794
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Philada. Novr. 16. 1794.

I have received your two favors of Ocr. 30 and Novr. 6, the former not in time to be answered on Monday last. Mazzei’s claim on Dorhman is £2000 N.Y. Currency, with interest at 7 perCt. from Novr. 1788. It is secured by a Deed of Trust empowering me to sell a tract of land granted to Mr. D. by an Act of Congress of Octr. 1. 1787. (see Journals of that date). Mr. Randolph thinks that a Court of Equity would not interfere with a summary execution of the trust. I hear nothing from Dorhman; nor can even say whether he is still in N. York. I have mentioned to Mr. R. the books and he has promised to let me have them. Judge Wilson is on the Southn. Circuit, and I suppose the volumes in his hands can not be got till he returns. I will however make the trial. The gentleman by whom they are to be sent to you has not yet made his appearance.
The Senate having not yet a Quorum I cannot send you the P.’s speech. You will have seen by the papers that the Western Scene is closed. H. is still with the army. You will perceive his colouring on all the documents which have been published during his Mentorship to the commander in cheif. When I first arrived here the conversation ran high for a standing army to enforce the laws. It is said the Militia will all return with the same doctrine in their mouths. I have no doubt that such an innovation will be attempted in earnest during the Session, if circumstances should be favorable. It is probable however that the P. will not embark in the measure; and that the fear of alarming N. England will be another obstacle.
The elections for the next Congs. are generally over except in Virga. and N. Carola. and N. York. In N. Hampshire the choice is much the same. In Masshts. there has been a violent contest in most of the districts. All that will probably be gained is a spirit of enquiry and competition in that quarter. Ames is re-elected after the most unparalled exertions and calumnies in his favor, and according to report by the additional aid of bad votes. Dexter is to run a second heat but will probably succeed. Sedgwick’s fate is not known. The chance is said to be in his favor; but it is agreed that he will be well sweated. As he has not yet appeared, he is probably nursing his declining popularity during the crisis. From N.Y. we are promised at least half of the new representatives for the republican scale. N. Jersey has lost old Clarke who will no doubt be replaced by a successor of other sentiments. In this State, the election, notwithstanding its inauspicious circumstances, is more republican than the last. Nine at least out of thirteen are counted on the right side; among them Swanwick in the room of Fitzimmons, a stunning  change for the Aristocracy. Maryland pretty much as heretofore. I should have first noted that in Delaware Patten the Republican exmember, is chosen by a large Majority. The representation of Maryland will vary little from the present. In S.C. Smith has been carryed by the British Merchants in Charleston and their debtors in the Country, in spite of the Rutledges and Pinkney’s who set up against him Jno. Rutlege Jur. Tucker was also a candidate. Smith had a majority of all the votes. In general the changes also in that state will be for the worse. The death of Gillon has made way for Barnwell if he chuses to step in. Hunter also is out; but it is said his successor (a Mr. Harper) will be a valuable acquisition, being sound able and eloquent. The prospects for the Senate are—the reelection of Langdon for N.H. The election of Payne, an incognitum, in place of Bradley for Vermont who appears to have been out of favor with both parties—the reelection of King in N.Y. owing to the death of 2 Repubn. members of the State Legislature—the chance of a Republican successor to R. Morris, said to be a good one; a like chance in Delaware. In Maryland the Chance is bad, but nothing worse than the present delegation is to [be] apprehended. Potts has resigned, and Henry it is supposed will either withdraw or be rejected. The event in Virga. you will know. The information from N.C. is not decisive, but favorable; the same as to S.C. Izard has relinquished his pretensions. In Georgia the question lies between Gun and Telfair. The former it is thought will be rechosen.
I must refer to Newspapers which I suppose you occasionally see from Richd. for the posture of things in Europe. In general they are extremely favorable to F. and alarming to all the Sovereigns of Europe. England seems still bent notwithstanding, on the war. She is now to subsidize the Emperor as well as the K. of Prussia. According to the intelligence handed to the public it would seem that the humiliating memorial of Jay inspires less contempt, than the French victories do terror, and that the tone towards this Country will be much changed. It is even intimated that satisfactory arrangements will be made on most, if not all the points in question. Not a line official or private from Monroe. His enthusiastic reception you will have seen.
Prices here are very different from those you mention—Wheat at 12/- Corn 6/6. Beef at 8d. and other things in proportion. House Rent 50 perCt. higher than last winter. Mrs. M. offers her best returns to you. Always & affecy. Yours

Js. Madison

